Citation Nr: 0108744	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  00-06 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for post traumatic 
stress disorder, currently evaluated as 50 percent disabling.

2.  Entitlement to an effective date earlier than March 31, 
1998, for a total rating based upon individual 
unemployability.

3.  Entitlement to service connection for cold injury 
residuals of both feet, as secondary to prisoner of war 
confinement.

4.  Entitlement to service connection for arthritis of 
multiple joints, as secondary to prisoner of war confinement.


REPRESENTATION

Appellant represented by:	Agent Irving M. Solotoff


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1942 to 
December 1945 and from October 1952 to April 1953.  He was a 
prisoner of war of the German Government from March 1945 to 
May 1945.  

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions from the New York, New York Regional 
Office (RO) and the St. Petersburg, Florida Regional Office 
(RO) of the Department of Veterans Affairs (VA).

Although the certification of appeal only identified the 
issues on appeal to be the increased evaluation for PTSD and 
the effective date issue for a total disability evaluation, 
based on the provisions of 38 C.F.R. §§ 20.202 and 20.203 
(2000), the undersigned finds that the veteran's motion to 
amend/reconsider and reevaluate for disabilities for former 
POW, received on February 25, 2000 within 60 days of the 
January 21, 2000 Statement of the Case amounts to a timely 
substantive appeal of the July 1998 rating decision that 
denied service connection for cold injury residuals of the 
feet and denied the petition to reopen a claim for service 
connection for arthritis.  Therefore, these issues on appeal 
are properly before the Board at this time.

Furthermore, regarding the arthritis claim, the Court has 
held that "...unlike most attempts to reopen a previously 
denied claim, a claim for entitlement to service connection 
for POW presumptive diseases does not require any new and 
material evidence to reopen; the claim must merely be well 
grounded." Suttmann v. Brown, 5 Vet. App. 127 (1993); Pena v. 
Brown, 5 Vet. App. 279,280-281 (1993); see also Yabut v. 
Brown, 6 Vet. App. 79, 83 (1993).  Although the enactment of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) eliminates the concept of a well-
grounded claim, the Board shall review this POW presumptive 
claim de novo, as per these decisions.  Thus, the matter 
before the Board is as phrased on the first page of this 
decision.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The veteran has been diagnosed with peripheral neuropathy 
of the lower extremities, probably secondary to cold injury, 
associated with a forced march as a POW.

3.  It is more likely than not that the veteran experienced 
cold exposure of the feet during captivity as a POW.  


CONCLUSION OF LAW

Residuals of cold injury, diagnosed as peripheral neuropathy 
of the lower extremities, may be presumed to have been 
incurred during the veteran's wartime service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1154(b), 5107(a) (West 1991 & 2000 
Supp.); 38 C.F.R. §§ 3.303, 3.304(e), 3.307, 3.309(c) (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO has met its duty to assist the appellant in the 
development of this claim under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  By virtue of the Statement of the Case and the 
Supplemental Statement of the Case issued during the pendency 
of the appeal, the appellant and his agent were given notice 
of the information, medical evidence, or lay evidence 
necessary to substantiate the claim.  The RO made reasonable 
efforts to obtain relevant records adequately identified by 
the appellant, in fact, it appears that all evidence 
identified by the appellant relative to these claims has been 
obtained and associated with the claims folder.  Service 
medical records were obtained and associated with the claims 
folder, and the National Personnel Records Center has 
indicated that all available records have been forwarded.  
Multiple VA examinations were conducted, and copies of the 
reports associated with the file. 

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein. 
38 U.S.C.A. §§ 1110, 1131 (West 1991).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic." When the disease identity is established, there is 
no requirement of evidentiary showing of continuity. 
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b) (2000).

Service connection may also be granted for a disability 
initially diagnosed after service when shown to be related to 
service. 38 C.F.R. § 3.303(d) (2000).

Additionally, in the case of prisoners of war detained for 
not less than 30 days, service connection for certain 
diseases is presumed, if the disease is manifest to a degree 
of 10 percent or more anytime after discharge from active 
service.   38 C.F.R. § 3.309(c).  Among these presumptive 
diseases are organic residuals of frostbite, if it is 
determined that the veteran was interned in climatic 
conditions consistent with the occurrence of frostbite.  
However, this presumption can be rebutted by affirmative 
evidence to the contrary.  38 C.F.R. § 3.307(d).  

The VA must determine whether evidence supports the veteran's 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Here, the record shows that the veteran was detained in 
Stalag Luft I in Barth, Germany and in Hamburg Germany 
between March and May of 1945.  The veteran, whose military 
occupational specialty was a B-17 pilot, has given a history 
of being shot down and losing his flying boots during 
capture.  He was said to have marched for 20 miles in very 
cold weather with practically no protection for his feet, 
wearing only socks and a slipper.  He described arriving at 
the POW camp with multiple blisters, pain and secondary 
infection in his feet.  He described the medical treatment at 
the detainment facility as inadequate.

The veteran underwent a VA examination for residuals of cold 
injury in August 1998.  He essentially provided the above 
history of confinement and forced March in cold conditions, 
and described the temperature at the time of the 20-mile 
march as approximately 20 degrees.  The diagnoses rendered in 
this examination included probable frostbite injury, left 
greater than right foot, with residual neuropathy leading to 
abnormal bony deformities and ultimately amputation and 
bunionectomy.  

Also in August 1998, he underwent a VA examination for feet.  
Findings similar to those cited in the cold injuries 
examination were given.  A neurological examination revealed 
an absent sharp/dull sensation in the forefoot and on both 
dorsal and plantar regions of the digits bilaterally.  X-rays 
showed bilateral hammertoe deformities on all the lesser 
toes, with the left second digit noted to have been 
amputated.  Osteoarthritic changes were also noted in the 
toes.  The diagnoses included peripheral neuropathy probably 
secondary to frostbite and cold.  

The report from an October 1999 VA examination for cold 
injury residuals included the same history of POW confinement 
under cold weather conditions with inadequate footwear and 
poor medical treatment.  The history of the left second toe 
amputation due to hammertoe several years ago was also given.  
Diagnoses included peripheral neuropathy, lower extremities, 
probably secondary to cold injury associated with forced 
march as a POW.

The claims file does not contain medical evidence to 
contradict the findings from these examinations.  There are 
sparse medical records in the file apart from compensation 
and pension examinations, but the outpatient records from the 
Northport VA for 1997 contains a reference to treatment for 
footcare.  

The RO in denying the veteran's claim noted that the veteran 
had lived and worked in a cold climate for much of his life.  
The claims file does reveal that the veteran resided in the 
New York area for most of his life, having moved to Florida 
around January 1999.  However, there is no evidence 
whatsoever in the claims file of an intervening injury after 
service.  The RO also cited the fact that the veteran was 
detained in the springtime of 1945, but has submitted no 
evidence to contradict the veteran's contentions that in 
March of 1945 in Hamburg and Barth Germany, winter conditions 
prevailed.  The RO's findings that some information given by 
the veteran citing that he was detained for a few days in a 
boxcar was inconsistent with an earlier history where he 
denied boxcar detainment does nothing to refute the history 
of exposure to harsh conditions while as a POW. 

In view of the fact that the medical evidence has repeated 
diagnosed peripheral neuropathy of the lower extremities as a 
result of cold exposure, to include an opinion in 1999 that 
this cold exposure happened during the detainment in Germany 
and in view of the unrefuted history of exposure to cold as a 
POW, indicates that the veteran more likely than not 
sustained a cold injury to his lower extremities, he is 
presumed to have incurred the peripheral neuropathy as a 
result of his prisoner of war status during wartime service.  
This presumption has not been rebutted by any evidence 
currently associated with the claims file. 


ORDER

Service connection for peripheral neuropathy of the lower 
extremities is granted.


REMAND

The veteran contends that he is entitled to service 
connection for arthritis, an increased rating for his PTSD 
and to an earlier effective date for entitlement to a total 
rating due to individual unemployability.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In this case, the Board finds that further development is 
warranted for the claims before it.  Specifically, the Board 
notes that the findings from the most recent examination for 
PTSD in October 1999 were based entirely on a single 
interview with the veteran, without review of any medical 
records.  It also appears that all available medical records 
documenting his PTSD have not been associated with the claims 
file.  The October 1999 VA examination report mentioned that 
the veteran began receiving outpatient psychiatric treatment 
around 1986 at the Oakland Park VA and has been followed 
through the years by a Dr. Baer, and now presently was seeing 
a Dr. Monov, approximately once a month.  These records do 
not appear to be associated with the claims file and may be 
significant, not only in terms of the increased rating claim 
for PTSD, but also for the effective date claim for 
entitlement to a total rating due to individual 
unemployability.  VA regulations governing the effective date 
of an award of increased disability compensation provide that 
the effective date shall be the earliest date as of which it 
is ascertainable that an increase in disability occurred, if 
the application for such benefits was received within 1 year 
from such date.  Otherwise, the effective date is the date of 
receipt of claim. 38 C.F.R. § 3.400(o)(2) (2000); 38 U.S.C.A. 
§ 5110(b)(2) (West 1991).  Hence, any additional facts 
regarding the date at which the veteran became unable to 
maintain employment due to his service-connected disabilities 
may be pertinent to this case. Therefore, a copy of any and 
all records in the VA's possession should be obtained.

The veteran has alleged being subjected to beatings and other 
physical hardship during his approximate six week period of 
internment as a POW.  He is claiming entitlement to service 
connection for multiple joints, including lower back, 
shoulders and hips.  The medical records show that he 
currently manifests degenerative arthritis of the cervical 
spine, his feet and left knee.  Also noted is a total hip 
replacement.  Although the veteran has undergone 
examinations, to include the July 1998 examinations which 
diagnosed degenerative arthritis in the aforementioned areas, 
there is no opinion of record regarding the etiology of the 
arthritis found.  

As discussed above, a veteran who is a former POW and was 
interned or detained for not less than 30 days, may be 
granted service connection for certain disabilities on the 
basis of a "presumption" under the law that certain diseases 
manifesting themselves to a degree of 10 percent or more at 
any time after the POW was discharged from service were 
incurred in service, even if there is no record of such 
disease during service. 38 U.S.C.A. §§ 1110 and 1112 (West 
1991); 38 C.F.R. §§ 3.303, 3.304, 3.307, and 3.309(c) (1999).  
This includes service connection for post traumatic 
arthritis. 38 C.F.R. § 3.309(c) (2000).  A remand is 
necessary in order to determine if the veteran currently has 
traumatic osteoarthritis.

The fulfillment of the statutory duty to assist also includes 
providing additional VA examinations by a specialist when 
recommended, and conducting a thorough and contemporaneous 
medical examination, which takes into account the records of 
prior medical treatment, so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

The Board observes that among the changes brought about by 
the recent enactment of the VCAA, the duty to assist itself 
was amplified and more specifically defined by statute.  See 
VCAA, § 3(a) (to be codified as amended at 38 U.S.C. §§ 5103, 
5103A).  Moreover, VA has a duty to assist unless there is no 
reasonable possibility that such assistance will aid in 
substantiating the claim. Id.  In addition, the notice 
requirements concerning the evidence needed to substantiate 
the claim, and when relevant evidence cannot be obtained, 
have also been modified by the VCAA.

Given the circumstances of this case, and in light of the 
amendments to the duty to assist provisions of 38 U.S.C. §§ 
5100-5107 brought about by the VCAA, the Board finds that a 
remand is necessary.

Accordingly, this case is REMANDED for the following:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for any pertinent disability, 
and to also furnish signed authorizations 
for release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, including VA records, (not 
already in the claims folder) should then 
be requested.  These records should 
include the records from the Oakland Park 
VA from 1986 to the present, and also 
include records from Dr. Baer, and Dr. 
Monov, named by the veteran as treating 
physicians.  All records obtained should 
be added to the claims folder.

2.  Irregardless of whether pertinent 
records are obtained, the RO should 
reschedule the veteran for a VA 
psychiatric examination, in order to 
determine the extent of impairment caused 
by his service- connected PTSD.  The 
claims folder and a copy of this remand 
must be made available to the physician 
for review in conjunction with the 
examination.  All necessary tests and 
studies should be conducted in order to 
identify and describe the symptomatology 
attributable.  The report of examination 
should contain a detailed account of all 
manifestations of the disability found to 
be present.  The examiner should also 
comment on the extent to which the 
service-connected disability impairs the 
veteran's occupational and social 
functioning.  The examiner is requested 
to assign a numerical code for the Global 
Assessment of Functioning (GAF) and 
explain its significance.

3.  The RO should arrange for a VA 
orthopedic examination of the veteran for 
the purpose of ascertaining the nature 
and etiology of any arthritis which may 
be present.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examination report must be annotated in 
this regard.  Any indicated special tests 
deemed necessary, including radiographic 
studies, must be conducted.  The examiner 
must be requested to express an opinion 
as to whether it is more likely, less 
likely or as likely as not  that the 
veteran has post-traumatic arthritis as 
opposed to generalized osteoarthritis.  A 
complete rationale for any opinion should 
be included.  

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  Any additional 
development or notice to the appellant 
and his representative pursuant to the 
provisions of the VCAA should be 
accomplished.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  The RO should then 
readjudicate the appellant's claims.  

5.  If any of these determinations remain 
adverse to the appellant, the RO should 
furnish the appellant and his accredited 
representative a supplemental statement 
of the case in accordance with 38 
U.S.C.A. § 7105 (West 1991), which 
summarizes all of the evidence and sets 
forth the applicable legal criteria 
pertinent to this appeal, including the 
provisions of VCAA.  The appellant should 
then be afforded the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
advised that failure to cooperate by reporting for 
examinations may result in the denial of his claim.  
38 C.F.R. § 3.655 (2000).   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 



